DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022, has been entered.



Claim Disposition

3.	Claims 2-5, 9-11, 13-24, 27-30 and 34-42 have been cancelled. Claims 1, 6-8, 12, 25-26, 31-33 and 43-46 are pending and are under examination.

Claim Objection

4.	Claims 1, 6-8, 12, 25-26, 31-33 and 43-46 are objected to because of the following informalities:
	For clarity and precision of claim language it is suggested that claim 1 is amended to read, “….wherein the gamma-glutamylyaline synthetase has an amino acid sequence that is at least 90% identical to [[an]] the amino acid sequence of SEQ ID NO:24 mutated…”. The dependent claims hereto are also included.
For clarity and precision of claim language it is suggested that claims 6-8 and 26 are amended to delete [, in SEQ ID NO: 24] at the end of each claim, because it is redundant.
Appropriate correction is required.




Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claim 1, 6-8, 12, 25-26, 31-33 and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an E. coli bacterium wherein the bacterium has been modified to delete a ybdK gene among other genes (see claim 1), however, the claimed invention reads on any fragment of SEQ ID NO:24 mutated with a substitution with the recitation of “at least 90% identical to ‘an’ amino acid sequence of SEQ ID NO:24 mutated”. The language includes a 2-mer, derivatives, analogs etc., thus encompasses a large variable genus of structures that are not adequately described. The dependent claims are included in this rejection as they are directed to the bacterium having the gene with the enormous amount of variability. 
The instant specification discloses that “the present invention relates to a microorganism useful as an expression host for gamma- glutamylvaline synthetase..... and a method for producing gamma- glutamylvalylglycine using gamma- glutamylvaline synthetase expressed it the microorganism” (see page 1 of the specification). Therefore, the scope of the claims is not commensurate with the disclosure in the specification which identifies a specific product and outlines that said product is being made in the microorganism for purposes of food and/or drugs.
The claimed invention is overly broad and encompasses a large variable genus of substructures. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.






Response to Arguments

6.	 Applicant's comments have been considered in full. Withdrawn objections/rejections will not be addressed herein as applicant's comments are moot.
Attempts were made to reach applicant’s representative to place the application in better form (see attached interview summary).  Note that new objections and a rejection has been instituted based on amendments made to the claims.


Conclusion

7.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652